—In an action to recover damages pursuant to a promissory note, the defendants appeal from a judgment of the Supreme Court, Queens County (O’Donoghue, J.), dated August 16, 1994, which, upon an order of the same court, dated June 13, 1994, granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against them in the principal amount of $436,000.
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly granted the plaintiff’s motion for summary judgment since the defendants failed to present any genuine factual issues which would preclude summary relief (see, Zuckerman v City of New York, 49 NY2d 557). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.